— In a matrimonial action, the defendant husband appeals from so much of an order of the Supreme Court, Westchester County (Ruskin, J.), entered August 30,1982, as directed him to continue to pay carrying charges for the upkeep of the marital residence and $100 per week for the support and maintenance of the plaintiff wife and the parties’ children, and as denied defendant’s cross motion for partial summary judgment. Order affirmed, insofar as appealed from, with $50 costs and disbursements. Under the circumstances of this case, Special Term did not abuse its discretion in ordering a continuance of the defendant’s payment of $100 per week for support of his wife and children plus *930the carrying charges for the upkeep of the marital home. We also find there are triable issues of fact with reference to the New Hampshire property. Mollen, P. J., Lazer, Weinstein and Rubin, JJ., concur.